UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4464



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ENNOS MORRIS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (1:06-cr-00096-IMK)


Submitted:   October 18, 2007             Decided:   October 23, 2007


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Brendan S. Leary, Assistant Federal Public Defender, Wheeling, West
Virginia, for Appellant. Zelda Elizabeth Wesley, OFFICE OF THE
UNITED STATES ATTORNEY, Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ennos Morris pled guilty to aiding and abetting in the

distribution of cocaine, in violation of 21 U.S.C. §§ 841(a)(1),

841(b)(1)(C) (2000), 18 U.S.C. § 2 (2000).                        The district court

sentenced    Morris    to   92    months’       imprisonment,          three    years   of

supervised     release,     and    ordered      payment      of    a   $100    statutory

assessment.1    Morris’ counsel has filed a brief pursuant to Anders

v. California, 386 U.S. 738 (1967), stating that there are no

meritorious     grounds     for       appeal,    but   questioning        whether       the

district     court    erred      in     overruling     his        objections     to     the

presentence investigation report that his criminal history was

overstated, and asserting that his sentence was unreasonable.

Morris, pro se, joins his attorney in claiming that his objections

to his presentence investigation report were valid, and that his

sentence was unreasonable.             He further challenges the validity of

his   partial   waiver      of    his    appeal    rights,        on   the     ground   of

ineffective assistance of counsel.

             The Government has moved to dismiss the appeal, asserting

that because Morris validly waived his right to appeal any sentence

based on a base offense level of twenty-six or less in his plea




      1
      The probation officer calculated an advisory sentencing
guideline range for Morris of 92 to 115 months’ imprisonment,
founded on a base offense level of 26, from which he then deducted
three levels for acceptance of responsibility, for a resultant
total offense level of 23, and a criminal history category of VI.

                                         - 2 -
agreement, we lack jurisdiction over the appeal. We affirm in part

and dismiss in part.

            A defendant may waive the right to appeal if that waiver

is knowing and intelligent.    United States v. Amaya-Portillo, 423

F.3d 427, 430 (4th Cir. 2005).     Generally, if the district court

fully questions a defendant regarding the waiver of his right to

appeal during the Fed. R. Crim. P. 11 colloquy, the waiver is both

valid and enforceable. United States v. Johnson, 410 F.3d 137, 151

(4th Cir. 2005); United States v. Wessells, 936 F.2d 165, 167-68

(4th Cir. 1991).     The question of whether a defendant validly

waived his right to appeal is a question of law that we review de

novo.    United States v. Blick, 408 F.3d 162, 168 (4th Cir. 2005).

            Our review of the record leads us to conclude that Morris

knowingly and voluntarily waived the right to appeal his sentence.2

Moreover, the sentencing issues raised on appeal fall within the

scope of the waiver. We therefore grant, in part, the Government’s

motion to dismiss the sentencing portion of the appeal.

            Although the waiver provision in the plea agreement

precludes our review of the sentence, we note that Morris did not

waive his right to appeal his conviction.   Thus the waiver does not

preclude our review of any error in Morris’ conviction that may be



     2
      As there is no ineffective assistance of counsel found on the
face of the record, we decline to consider Morris’ claim on direct
appeal. United States v. DeFusco, 949 F.2d 114, 120-21 (4th Cir.
1991).

                                - 3 -
revealed by our review pursuant to Anders.        Our review of the

transcript of the plea colloquy leads us to conclude that the

district court fully complied with the mandates of Rule 11 in

accepting Morris’ guilty plea.        Thus, we deny, in part, the

Government’s motion to dismiss and affirm Morris’ conviction.

          In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues not

covered by the waiver.   We therefore affirm Morris’ conviction and

dismiss the appeal of his sentence.     We further deny, as moot, the

Government’s motion for stay.     This court requires that counsel

inform his client, in writing, of his right to petition the Supreme

Court of the United States for further review.         If the client

requests that a petition be filed, but counsel believes that such

a petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.     Counsel’s motion must

state that a copy thereof was served on the client.      We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                   AFFIRMED IN PART;
                                                   DISMISSED IN PART




                                - 4 -